          Case 3:19-cv-01833-RNC Document 7 Filed 12/20/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

                                                  )
 MARKEL AMERICAN INSURANCE                        )
 COMPANY,                                         )
                                                  )
                       Plaintiff,                 )
 v.                                               )     Case No. 3:19-cv-01833
                                                  )
 UNIFORMED PROFESSIONAL FIRE                      )
 FIGHTERS ASSOCIATION OF                          )
 CONNECTICUT, INC. and                            )
 INTERNATIONAL ASSOCIATION OF                     )
 FIRE FIGHTERS, LOCAL 825,                        )
                                                  )
                       Defendants.                )     December 20, 2019

                                    NOTICE OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Markel American

Insurance Company voluntarily dismisses the Complaint for Declaratory Relief against

Defendants Uniformed Professional Fire Fighters Association of Connecticut, Inc. and

International Association of Fire Fighters, Local 825, with each party to bear its own costs and

attorneys’ fees.

                                             Respectfully submitted,

                                             By: /s/ Cristin E. Sheehan (CT26207)
                                                 Cristin E. Sheehan
                                                 Fed. Bar No. CT26207
                                                 MORRISON MAHONEY LLP
                                                 One Constitution Plaza, 10th Floor
                                                 Hartford, CT 06103
                                                 Phone: (860) 616-7638
                                                 Fax: (860) 541-4883
                                                 Email: csheehan@morrisonmahoney.com


                                                 Counsel for Markel American Insurance
                                                 Company
